—Order, Family-Court, New York County (George Jurow, J.), entered on or about June 4, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of petit larceny and criminal possession of stolen property in the fifth degree, and placed her with the Division for Youth for a period of 1 year, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Concur — Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ.